Ellis, J.
The plaintiff in error was indicted by the grand jury of Pinellas county upon the charge of obtaining money from one Cy Matthews under false pretenses. Upon a trial the plaintiff in error was convicted and seeks a reversal here upon writ of error.
The question presented here is the sufficiency of the indictment.
Omitting the formal parts the indictment is as follows:
“IN THE NAME AND BY THE AUTHORITY OF THE STATE OF FLORIDA:
“The Grand Juror of the State of Florida, impaneled’ and sworn to inquire and true presentment make in and for the body of the County of Pinellas, upon their oath do present that Charley Pruitt, late of the County, of Pinellas and State of Florida, on the .first day of May in the year of our Lord, one thousand nine hundred and seventeen, in the County and State aforesaid unlawfully and designedly did falsely pretend to one.Cy Matthews, he the said Cy Matthews being then and there a negro who was unable to read, that a certain printed . or lithographed paper, said paper resembling an ordinary twenty dollar bill of the United States of America, but being printed or lithographed in a language other than the *450English language and the Grand Jurors being unable to set forth in words and figures the said paper in the English language, and a further and more particular description of said printed or lithographed paper being to the Grand Jurors unknown, was a good and valid twenty dollar note money current of the United States of America and of the value of twenty dollars in money current of the United States of America; that the said printed or lithographed paper was offered and given to the said Cy Matthews by the said Charley Pruitt in payment for the transporting of him the said Charley Pruitt, and one John Padilla from Tarpon Springs, Florida, to Dunedin, Florida, in an automobile by him the said Cy Matthews and in further payment for money current of the United States of America of the value of sixteen dollars and fifty cents, the denominations of said money being to the Grand Jurors unknown; that the said printed or lithographed paper was so given to the said Cy Mátthews by the said Charley Pruitt in the night time when the said Cy Matthews could not see the said’ paper distinctly enough to know its true character, by means' of which said false pretense he the said Charley Pruitt did on the first day of May in the year of our Lord one thousand nine hundred and seventeen in the County' of Pinellas and State of Florida obtain from the said Cy Matthews property, to-wit: money of the value of sixteen dollars and fifty cents in money current of the United States of America, the denominations’ of which being to' the Grand Jurors unknown, of the moneys and property of him the said Cy Matthews with intent then and there to defraud him the said Cy Matthews; whereas in truth, and in fact the said printed or lithographed paper was not a good and valid twenty dollar note money current of the United States of America and was not of the value of twenty dollars money *451current of the United States of America and this' the said Charley Pruitt then and there well knew; contrary to the form of the .statute in such case made and provided and against the peace and dignity of the State of Florida.”
The points' argued in the briefs of counsel and which were presented by the motions to quash and in arrest of judgment are: First, the lithographed paper should have been set out or copied in the indictment; second, the indictmént does not allege that Cy Matthews was deceived by the alleged false pretenses, nor that he parted with his property by reason thereof; third, that the false pretenses used were not described nor alleged in which way they were made, and, fourth, that the property obtained by defendant was not described in the indictment.
The section of the statute upon which thé indictment was framed provides that whoever designedly by a false pretense, or by a privy or false token and with intent to defraud, obtains from another person any property, shall be punished by imprisonment in the' State prison- Sec. 3319 Gen. Stats. 19.06, Compiled Laws, 1914.
Section 3962' of the General Statutes of Florida provides that no indictment shall be' quashed or' judgment arrested or new trial be granted on account of any defect in the form of the indictment, or of mis joiner of offense's or for any cause.whatsoever unless the court shall be of the opinion that the indictment is so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defense or expose him after conviction or acquittal to substantial danger' of á new. prosecution for the same Offense.
In construing this séction this court has said in substance that it is the policy of this Court as it evidently was of the-legislature in enacting Sections' 3962 and 3961 of the General Statutes that indictments should be upheld *452where the crime charged is substantially in the language of the statute denouncing it, and' the allegations are not so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defense, or expose him after conviction or acquittal to substantial danger of a new prosecution for the same offense. See Barber v. State, 52 Fla. 5, 42 South. Rep. 86; Lewis v. State, 55 Fla. 54, 45 South. Rep. 998; Tillman v. State, 58 Fla. 113, 50 South. Rep. 675; Douglass v. State, 53 Fla. 27, 43 South. Rep. 424; Wolf v. State, 72 Fla. 572, 73 South. Rep. 740.
Section 3961 General Statutes provides that every indictment shall be deemed and adjudged good which charges the crime substantially in the .language of the statute prohibiting the crime, or prescribing the punishment if any there be, or if at common law so plainly that the nature of the offense charged , may be easily understood by the jury.
Where an offense is charged in language substantially the same as that contained in the act denouncing the offense the indictment is sufficient if it acquaints the accused with the nature and cause of the accusation against him. See Stutts v. State, 52 Fla. 110; 42 South. Rep. 51; Schley v. State, 48 Fla. 53, 37 South. Rep. 518; Dickens v. State, 50 Fla. 17, 38 South. Rep. 909; Robinson v. State, 69 Fla. 521, 68 South. Rep. 649, L. R. A. (N.S.) 1915 E, 1215.
The crime of obtaining money under false pretenses is a statutory offense. Turning to the indictment we find that it charges that the defendant offered to Cy Matthews a certain lithographed ‘paper which resembled an ordinary “twenty dollar bill of the United States of America-” The omission of the word “currency” does not render the allegation so vague as to mislead. The lithographed bill *453resembled currency of the United States of that denomination is clearly the meaning of the words. That the defendant unlawfully, designedly and falsely pretended to Cy Matthews that the lithographed paper was a good and valid “twenty dollar note money current of the United States of America and of the value of twenty dollars.” That by means of the false pretense the defendant obtained from Matthews Sixteen dollars dnd fifty cents in money of the property of Matthews and of that valué, with intent to defraud him. This is in substance the indictment, and it nowhere alleges that Cy Matthews was deceived by the pretended paper money. Non constat Matthews knew that the paper was not valid currency of the United' States; in which case he was not deceived, and deception is an essential element of the statutory crime of obtaining money by false pretenses. See Ladd v. State, 17 Fla. 215; Pendry v. State, 18 Fla. 191; Strickland v. State, 51 Fla. 129, 40 South. Rep. 178; Cook v. State, 51 Fla. 36, 40 South. Rep. 490.
’ It does not'follow that because a man parts with his money in exchange for á false token that he is deceived by the pretéhse.
We think that the indictment in other respects was sufficient. It was unnecessary to set but m haec verba the pretended paper money' or make an accurate pen sketch of it in the indictment, therefore the allegation that the false token bore words upon it'in a language other than English which the jurors could not translate into English was immaterial. The paper wás sufficiently described by the allegation ' of its ' resembláncé to a twenty dollar bill of United States currency. It is also sufficiently clear to satisfy the statute that the false pretense was made by offering to pass or uttering the paper, which we think sufficiently shows an intention to pass *454current that which was of little or no value. The description of the property obtained was also sufficient in our opinion.
The indictment however was fatally defective in not alleging that Matthews was deceived by the false token, because as we said such is an element of the offense a necessary ingredient and unless alleged the offense, as denounced by the statute is not sufficiently charged.
This court has repeatedly held that in such cases the indictment should contain an averment that the person parting with money or goods in exchange for the false token was induced to part with the ownership of his property by reason of his belief in the token or pretense, or that he was deceived thereby.
The gist of the offense is the. deception successfully practiced in order to obtain the credit' money, goods, etc., and said this court, speaking through Mr. Justice Cockrell, in Strickland v. State, supra, it is not a harsh rule that requires the “prosecuting officers in. framing their indictments or. informations to allege distinctly and not by way of possible inference the vital elements of the offense.”
The purpose of the statute being to punish the offense of obtaining goods or money or anything of value by practicing upon the belief of others in the value of the token offered in exchange, it. follows that no offense is committed if the person who parts with his money knows that the token offered or pretense .is false but carries out the form of the transaction for an ulterior purpose.
The motion to quash the' indictment should have been, granted, so the judgment is reversed.
Browne, C. J., and Taylor, Whitfield and West, J. J., concur.